EXHIBIT 10.5
 
FRAC WATER SYSTEMS, INC.
1266 1st Street, Suite 4
Sarasota, FL 34236
 
 

    __________, 2013
(Name and Address)
  Re:     Frac Water Systems, Inc. Directorship Offer    
Dear __________:

 
It is my pleasure to offer you a position to serve on the Board of Directors of
Frac Water Systems, Inc., a Nevada corporation (“FWSI”) on the terms described
herein:
 
·
You will be eligible to purchase _______ shares of common stock of FWSI at a
price of $____ per share or an aggregate of $_____.

 
·
You will attend Board meetings and Committee meetings as requested. You will
make yourself reasonably available for Board and Committee meetings and to sign
unanimous board consents as needed by FWSI.

 
·
You will be reimbursed for all reasonable and bona fide out-of-pocket expenses
(including reasonable travel and lodging expenses related to attendance at Board
and Committee meetings) incurred by you in your capacity as a director of FWSI.

 
·
Upon FWSI being funded and becoming operational, FWSI intends to implement a
formal Board compensation plan which is expected to provide for the payment of
modest annual cash retainers and Board meeting attendance fees as well as the
issuance of stock options under FWSI’s 2013 Equity Incentive Plan.

 
·
FWSI and its affiliates will indemnify you if you are made or are threatened to
be made a party to, or are otherwise involved in, as a witness or otherwise, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative and whether formal or informal,
including appeals, by reason of the fact that you are or have agreed to serve as
a director or officer of FWSI or any of its affiliates. The indemnification
provided by this paragraph shall be from and against all loss and liability
suffered and expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred by or on behalf of you in
connection with such action, suit or proceeding, including any appeals. These
indemnification rights will continue to apply after you cease to serve as a
director of FWSI or its affiliates. FWSI will obtain D&O insurance in
commercially reasonable amounts within approximately 30 days of your appointment
as a director of FWSI.

 
This letter will become effective upon its execution by each of the undersigned
and when the current Board of Directors of FWSI elects you as a director of
FWSI.  This letter agreement may be executed in two or more counterparts, any of
which may be executed and transmitted by facsimile or electronic transmission,
and each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
[Signature page follows]
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
Please acknowledge your agreement to the terms hereof by signing this letter
agreement as provided below and returning your signed copy of this letter
agreement to me.
 

 
FRAC WATER SYSTEMS, INC.
           
a Nevada corporation
          By:       Name:
Nadine C. Smith
    Title:
President
 

 

Accepted and Agreed:          

 
 
2

--------------------------------------------------------------------------------